Citation Nr: 1210443	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for herniated discs, L4-5 and L5-S1 (lumbar spine disability).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq. 



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1983.  He also had National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen the July 2004 rating decision.  

In July 2004, and following the association of National Guard treatment records for the period of May 1996 to December 1999, the RO found that no new and material evidence had been submitted sufficient to reopen the previous denial in November 2001.  However, the November 2001 rating decision is not final and binding on the Veteran because additional service department records, specifically the National Guard records noted above, which were not on file when the RO first considered this claim, were subsequently obtained and associated with the claims file.  See 38 C.F.R. § 3.156(c).  According to this governing regulation, if, as here, VA receives a relevant official service department record, including concerning an alleged in-service event, injury or disease, which was not associated with the claims file when VA first decided the claim, VA must reconsider the claim for direct service connection and need not first address whether new and material evidence has been submitted to reopen the claim, as required by subsection (a) of this regulation.  Id.  The National Guard records are relevant as they show complaints of symptoms pertaining to the Veteran's back.  Thus, the issue on appeal is whether the Veteran is entitled to service connection for a lumbar spine disability, rather than the more preliminary question of whether there is new and material evidence to reopen this claim.  The Board observes that the Veteran is not prejudiced by this characterization as the RO adjudicated his claim on the merits in the Statement of the Case and Supplement Statements of the Case issued during the course of the appeal.  

The issues of entitlement to TDIU as well as service connection diabetes mellitus, high blood pressure, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is not related to an in-service disease or injury.


CONCLUSION OF LAW

The lumbar spine disability was not incurred in service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the service connection claim, a September 2001 letter satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  A May 2008 letter thereafter satisfied the first element under the duty to notify provision.  Id.; see also Dingess, 19 Vet. App. 473.  Although this letter was not provided prior to initial adjudication, the Veteran had not been prejudiced as he was subsequently provided with adequate notice, given time to submit additional evidence and argument, and the claim was readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  The VA and private treatment records identified by the Veteran have been obtained and associated with the claims file.  In the April 2009 VA examination report, it is noted that the Veteran underwent a MRI in or about 2003 which also showed degenerative disc disease of the lumbar spine.  In the May 2008 notification letter, the Veteran was asked to submit a signed form authorizing VA to obtain treatment records from any private physician.  No such authorization form was submitted and the Veteran has not provided the name or contact information of any other private treating physicians.  The Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991).  Documents related to the Veteran's benefits from the Social Security Administration (SSA) have also been associated with the claims file.  The Veteran has not identified further evidence that is relevant to his claim.  The Board finds that VA's duty to assist has been satisfied.

The duty to assist also includes providing a VA examination or obtaining a medical opinion, when the law so provides.  The Veteran was afforded a VA examination in April 2009 to determine the nature and etiology of the Veteran's lumbar spine disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  Contrary to the Veteran's assertions in his May 2009 VA Form 9, the VA examination was adequate as the examiner reviewed the claims file, was provided with the relevant information, articulated it in the examination report, and provided reasoning for his medical opinion.  Id., see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Service Connection 

The Veteran contends that his lumbar spine disability resulted from service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.
 
Post-service treatment records indicate that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  The Veteran has a current disability and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.  

The Veteran's service treatment records indicate that in August 1982 the Veteran injured his low back while on the upper deck of a B-52 aircraft.  He was admitted to and discharged from the Air Force base hospital on the same day and was diagnosed with lumbar muscle strain.  The Veteran was put on temporary profile for his muscle strain and restricted from lifting heavy objects.  In a subsequent treatment note also dated in August 1982, it was noted that the Veteran's lumbar sprain syndrome had resolved.  In a November 1982 Report of Medical Examination, the Veteran's spine was found to be clinically normal although the examiner noted the Veteran's August 1982 injury and the Report of Medical History indicates recurrent back pain.  The Reports of Medical Examination dated in April 1984 and June 1990 found the Veteran's spine to be clinically normal although the accompanying Reports of Medical History note recurrent back pain.  However, it appears that the Veteran's back pain resolved as the May 1996 National Guard retention physical examination indicates a clinically normal spine and the Veteran expressly denied any recurrent back pain in the May 1996 Report of Medical History.  

The Veteran did not seek VA treatment records for his lumbar spine disability following his separation from active duty.   However, in private treatment notes dated from October 1993 to January 1995, the Veteran complained of low back pain.  In the January 1995 treatment note, the Veteran again complained of a low back pain with complaints of tingling in his hips and legs.  The treatment note provides that the Veteran had the same trouble before and did a lot of lifting at work.  Bilateral lumbar muscle spasms were noted.  However, straight leg raising and neurologic exams were negative.  He was diagnosed with low back syndrome and prescribed medication.  Private treatment records dated in October 2008 and November 2008 from a Dr. C.V. indicate that the Veteran suffered from low back pain, parathesias of the skin, degenerative disc disease of the lumbar spine, and carotid artery disease.  

The Veteran was afforded a VA examination in April 2009 where he complained of intermittent low back pain since his in-service injury in 1982.  The Veteran indicated that his pain radiated down both hips and into his thighs which preclude him from walking long distances.  The VA examiner noted that despite the complaints of back pain, the Veteran did not seek treatment until 1993 and was not diagnosed with degenerative disc disease until 2008.  After physical examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner thereafter opined that the Veteran's degenerative disc disease of the lumbar spine was not related to the in-service injury in 1982, which was transient and self-limited.  The examiner took into consideration the Veteran's assertions of continued pain since service separation.  However, he noted that the Veteran did not seek treatment for such pain until 1993 and no diagnosis was made until 2008 when he underwent a MRI.  The examiner opined that the Veteran's degenerative disc disease was most likely related to wear and tear of the lumbar spine and pointed to the Veteran's history of working on concrete floors for 19 years.  

In this case, the Veteran has asserted that he has suffered from low back pain since his in-service injury in 1982.  He has indicated continued radiating low back pain since service separation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his in-service and post-service symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, degenerative disc disease of the lumbar spine is not a condition that can be causally related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.    As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as the etiology of his disability.  Thus, the Board has placed greater probative weight on the opinion proffered by the VA examiner, a trained health care provider, who provided an opinion after reviewing the Veteran's claims file, obtaining a history from the Veteran (include the Veteran's report of back related symptoms over the years), and conducting a thorough examination of the Veteran.  

The Board sympathizes with the Veteran and acknowledges that his lumbar spine disability likely causes a significant impact on his daily life.  However, the weight of the evidence is against a finding that a current lumbar spine disability was incurred in or related to service.  Again, post-service medical records show that the Veteran did not start seeking treatment for low back pain until 1993, ten years after service discharge.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fec. Cir. 2000)(It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Further, the Veteran's in-service statement dated in May 1996 denied any recurrent back pain which bears on the credibility of his current assertion that his current symptoms have continued since service.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The Board finds that the medical evidence discounting a link to service outweighs the Veteran's statements offered many years after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a lumbar spine disability is denied.  


REMAND

The Veteran filed a claim for TDIU and for service connection for diabetes mellitus, high blood pressure, and a heart disorder in April 2010.  The RO denied all of these claims in an October 2010 rating decision and the Veteran filed a timely notice of disagreement in November 2010.  To date, however, the RO has not issued the Veteran a Statement of the Case with respect to these claims.  Thus, the Board has no discretion and must remand these issues to the RO for the issuance of a Statement of the Case, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case with respect to the issue of service connection for diabetes mellitus, high blood pressure, and a heart condition, to include as secondary to the low back disability, as well as entitlement to TDIU.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


